DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 September 2021.

Claim Objections
Claim 32 is objected to because of the following informalities: there is no period at the end of claim 32.
Claim 37 is objected to because of the following informalities: claim 37 requires “based on the determine” (line 7). This is not grammatically correct.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one processor”, “a memory” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“at least one processor” corresponding to par. 0089 of the Published Application: “systems using microcontrollers, reduced instruction set computers (RISC), application specific integrated circuits (ASICs), field-programmable gate arrays (FPGAs), logic circuits, and any other circuit or processor capable of executing the functions described herein.  Additionally, or alternatively, the modules/controllers herein may represent circuit modules that may be implemented as hardware with associated instructions (for example, software stored on a tangible and non-transitory computer readable storage medium, such as a computer hard drive, ROM, RAM, or the like) that perform the operations described herein.”
“a memory” corresponding to par. 0086 and 0089 of the Published Application: “a portable computer diskette, a hard disk, a random access memory (RAM), a dynamic random access memory (DRAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32, 37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the type of capture" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitations "the labels" and “the events” in line 1. There is insufficient antecedent basis for these limitations in the claim.
Claim 41 recites the limitation "the fist IMD" in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
The claim(s) recite(s) a system (product) and a method (process) for monitoring capture within a distributed implantable system having a first and second implantable medical devices (IMDs). 

Step 2a, Prong 1
Regarding claim 30, the limitation “the program instructions are executable by the at least one processor to…analyze the FF evoked cardiac signals to identify capture” is a product, as drafted, that covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, analyzing FF evoked cardiac signals to identify capture encompasses nothing more than a user looking at an ECG on a screen or printout to see how the waveform is altered by application of a pacing pulse. 
Regarding claim 41, the limitation “analyzing the FF evoked cardiac signals to identify capture” is a process, as drafted, that covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, analyzing FF evoked cardiac signals to identify capture encompasses nothing more than a user looking at an ECG on a screen or printout to see how the waveform is altered by application of a pacing pulse.
If a claim limitation, under its broadest reasonable interpretation, covers, performance of the limitation in a human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “the program instructions are executable by the at least one processor to: collect far field (FF) evoked cardiac signals following pacing pulses delivered by the first IMD” (claim 30); and “collecting far field (FF) evoked cardiac signals following pacing pulses delivered by the fist [sic] IMD” (claim 41). The computer elements “at least one processor” and “a memory” (claim 30); and “one or more processors” (claim 41); and “a first and second implantable medical devices (IMDs)” are recited at a high level of generality, and they amount to no more than the mere pre-solution activity of pacing and collecting evoked cardiac signals. This pre-solution activity of data gathering and pacing using implantable devices and processors is well-understood, routine, and conventional in the field of pacemaker technology, and all uses of the recited judicial exception require the pre-solution activity of stimulating and data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, and IMD to pace and collect data amounts to no more than pre-solution activities of data collection and pacing, which do not amount to an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al (U.S. 9,254,392). Ghosh discloses (Figures 3A-B) a distributed implantable system having first and second implantable medical devices (IMDs) (col. 20, lines 1-14), the system comprising: at least one processor; a memory coupled to the at least one processor, the memory configured to store program instructions, wherein the program instructions are executable by the at least one processor to: collect far field (FF) evoked cardiac signals following pacing pulses delivered by the first IMD; and analyze the FF evoked cardiac signals to identify capture (col. 16, lines 6-39).
Regarding claim 31, Ghosh discloses (col. 16, lines 6-39) the program instructions are further executable by the at least one processor to analyze the FF evoked cardiac signals to identify a type of capture.
Regarding claim 32, Ghosh discloses (col. 16, lines 6-39) the type of capture is one of loss of capture (LOC), selective capture, myocardial tissue-only (MT-only) capture, or a non- selective (NS) capture.
Regarding claim 33, Ghosh discloses (col. 16, lines 6-39) the at least one processor is within the second IMD and wherein the program instructions are further executable by the at least one processor to obtain FF baseline cardiac signals and analyze the FF baseline cardiac signals to identify baseline characteristics of interest (COI) and wherein the program instructions are further executable by the at least one processor to analyze the FF evoked cardiac signals to identify the capture based on the baseline COI and capture indicative COI.
Regarding claim 34, Ghosh discloses (col. 9, line 54-col. 10, line 4) the program instructions are further executable by the at least one processor to compare a baseline width of a QRS complex with a QRS width of the FF evoked cardiac signals and compare a baseline level of activity in an isoelectric interval with a level of activity in the isoelectric interval of the FF evoked cardiac signals, and based thereon, label the event as MT-only capture indicating that the pacing pulses from the first IMD captured myocardial tissue only.
Regarding claim 35, Ghosh discloses (col. 9, line 54-col. 10, line 4) the program instructions are further executable by the at least one processor to compare a baseline width of a QRS complex with a QRS width of the FF evoked cardiac signals and compare a baseline atrial- ventricular (AR) interval to an AR interval of the FF evoked cardiac signals, and based thereon, label the event as loss of capture (LOC) indicating that the pacing pulses from the first IMD did not capture.
Regarding claim 36, Ghosh discloses (col. 9, line 54-col. 10, line 4) the program instructions are further executable by the at least one processor to compare a baseline width of a QRS complex with a QRS width of the FF evoked cardiac signals and based thereon, label the event as non-selective (NS) capture.
Regarding claim 37, Ghosh discloses (col. 11, lines 57-67) the program instructions are further executable by the at least one processor to: bin the labels for a plurality of the events; determine when a pre-selected criteria of the events labeled with loss of capture (LOC) is met; transmit LOC information from the second IMD; and based on the determine, cause the first IMD to initiate an auto threshold search.
Regarding claim 38, Ghosh discloses (col. 7, line 64-col. 8, line 17) the first IMD is a leadless IMD (LIMD) and the second IMD is a subcutaneous IMD (SIMD).
Regarding claim 39, Ghosh discloses (col. 16, lines 6-39) the program instructions are further executable by the at least one processor to: utilize the LIMD to deliver pacing pulses according to a pacing parameter search scheme, utilize the SIMD to determine a type of capture for corresponding evoked FF cardiac signals, utilize the SIMD to transmit capture state information from the SIMD to the LIMD; and based on the capture state information, determining a pacing parameter.
Regarding claim 40, Ghosh discloses (col. 4, lines 27-47) the program instructions are further executable by the at least one processor to collect the FF cardiac signals along primary and secondary sensing vectors extending between a case electrode and sensing sites along at least one parasternal lead.
Regarding claim 41, Ghosh discloses (Figures 3A-3B) monitoring capture within a distributed implantable system having first and second implantable medical devices (IMDs) (col. 20, lines 1-14), the method comprising: under control of one or more processors of the SIMD configured with program instructions; collecting far field (FF) evoked cardiac signals following pacing pulses delivered by the fist IMD; and analyzing the FF evoked cardiac signals to identify capture (col. 16, lines 6-39).
Regarding claim 42, Ghosh discloses (col. 16, lines 6-39) the analyzing includes analyzing the FF evoked cardiac signals to identify a type of capture.
Regarding claim 43, Ghosh discloses (col. 16, lines 6-39) the type of capture is one of loss of capture (LOC), selective capture, myocardial tissue-only (MT-only) capture, or a non- selective (NS) capture.
Regarding claim 44, Ghosh discloses (col. 7, line 64-col. 8, line 17) the first IMD is a leadless IMD (LIMD) and the second IMD is a subcutaneous IMD (SIMD).
Regarding claim 45, Ghosh discloses (col. 16, lines 6-39) utilizing the SIMD for obtaining FF baseline cardiac signals, analyzing the FF baseline cardiac signals to identify baseline characteristics of interest (COI), and identifying the capture based on the baseline COI.
Regarding claim 46, Ghosh discloses (col. 16, lines 6-39) the analyzing further comprises identifying the capture as a type of HIS capture based on baseline characteristics of interest (COI) and capture-indicative COI of the FF evoked cardiac signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792